Interstate Bakeries Corporation 12 East Armour Blvd., 64111 / P.O. Box 419627, Kansas City, MO 64141-6627 816/502-4000 May 21, 2008 Division of Corporation Finance Securities and Exchange Commission 100 F Street N.E., Stop 7010 Washington, DC 20549 Attn: Ms. Jill H. Davis Re:Interstate Bakeries Corporation Form 10-K for the Fiscal Year ended June 2, 2007 Form 10-Q for the Fiscal Quarter ended March 8, 2008 SEC File No. 001-11165 Dear Ms. Davis: We received your letter dated May 15, 2008 with respect to the above-referenced reports filed by Interstate Bakeries Corporation. We are in the process of preparing our response to the comments reflected in your letter but are unable to complete our work in this regard within 10 business days of the date of your letter as you have requested. We request an extension of time to respond to your letter until June 9, 2008, and we undertake to furnish our response to you on or before that date. It is my understanding that Jennifer O'Brien verbally agreed to this extension in a phone conversation with in-house counsel this afternoon. If you have any questions or require any further information, please call me at (816) 502-4164. Very truly yours, /s/ J. Randall Vance J. Randall Vance Senior Vice President, Chief Financial Officer and Treasurer cc: Jennifer O'Brien
